[Cite as Waters v. Ohio State Univ., 2016-Ohio-5260.]




JONATHAN N. WATERS                                      Case No. 2015-00457

       Plaintiff                                        Judge Patrick M. McGrath

       v.                                               DECISION

THE OHIO STATE UNIVERSITY

       Defendant



        {¶1} Before the court for determination is a Civ.R. 12(C) motion for judgment on
the pleadings filed by defendant The Ohio State University (OSU), which plaintiff
Jonathan N. Waters opposes. Because the court concludes that OSU is entitled to
judgment as a matter of law, the court grants OSU’s motion.

    I. Background
        {¶2} On February 1, 2013, Waters became the “full-time” director of the OSU
marching band and athletic bands. (Complaint at ¶ 1; Answer at ¶ 1.) According to
OSU, prior to Waters’ appointment as band director, he served as an OSU band
member, a graduate assistant with the band, assistant director of the band, and interim
director of the band.         (Answer at ¶ 1.)          As director of the band, Waters traveled
throughout Ohio and elsewhere to raise funds on behalf of OSU. (Complaint at ¶ 1;
Answer at ¶ 1.) While Waters served as the band’s director, the OSU marching band
received national and international attention for its performances. (Complaint at ¶ 1;
Answer at ¶ 1.)
        {¶3} Waters claims that on May 1, 2014 the United States Department of
Education, Office of Civil Rights, named OSU as one of 55 colleges and universities
under investigation for possible violations of federal law related to the handling of sexual
violence and harassment complaints.                (Complaint at ¶ 3.)    OSU denies this claim;
Case No. 2015-00457                                 -2-                                       DECISION


rather, according to OSU, it and the United States Department of Education, Office for
Civil Rights, began a compliance review of OSU’s Title IX program on June 23, 2010,
and the United States Department of Education, Office for Civil Rights presented a draft
Resolution Agreement to OSU in August 2013. (Answer at ¶ 3.)
        {¶4} On May 23, 2014, a parent of an OSU marching band member reported
information about the band’s culture to OSU’s Office of University Compliance and
Integrity because the parent was concerned that the band’s culture was sexualized and
that its members were made to swear secrecy oaths about objectionable traditions and
customs.     (Complaint at ¶ 3; Answer at ¶ 3, Exhibit C.) The parent requested an
investigation of the allegations. (Answer, Exhibit C.) According to OSU, the information
constituted a complaint under university policy and Title IX of the Education
Amendments of 1972.1 (Answer, Exhibit C.) The Office of University Compliance,
which oversees Title IX compliance for OSU, investigated the issues raised by the
parent’s complaint, “as required by university policy and federal law.” (Exhibit C to
Answer at 1.)2

         1OSU represents that the information provided by the band member’s parent in May 2014 was

not the first allegation involving Waters and the OSU bands. (Answer at ¶ 3.) Exhibit C to OSU’s Answer
indicates that an allegation involving Waters’ treatment of a specific student in 2013 was investigated by
OSU’s Office of University Compliance and Integrity and this claim could not be substantiated. (Exhibit C
to OSU Answer at 3, footnote 2.) Also, according to Exhibit C, “in the Fall of 2013, a Marching Band
member sexually assaulted a fellow Band member, leading to the former student’s expulsion following an
investigation and adjudication by Student Conduct at that time. Second, an incident of sexual harassment
by an Athletic Band member of a fellow Athletic Band member occurred in March 2013. Significant
concerns were raised at the time about the manner in which Waters responded to the March 2013
incident.” (Exhibit C to OSU’s Answer at 12, footnote 7.)

        2Exhibit C to OSU’s Answer at 21 states, “University policy places a ‘duty to act’ on the university
administration. Similarly, the Office for Civil Rights states that a university has a responsibility to take
‘prompt and effective steps to respond to sexual harassment’ and that ‘if a school determines that sexual
harassment that creates a hostile environment has occurred, it must take immediate action to eliminate
the hostile environment, prevent its recurrence, and address its effects.’”
        Notably, in Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 118 S. Ct. 1989, 141 L. Ed. 2d
277 (1998), the United States Supreme Court considered whether a school district may be held liable in
damages in an implied right of action under Title IX of the Education Amendments of 1972 for the sexual
harassment of a student by one of the district’s teachers. Gebser concluded that “damages may not be
recovered in those circumstances unless an official of the school district who at a minimum has authority
Case No. 2015-00457                                  -3-                                         DECISION


        {¶5} On July 22, 2014, OSU issued a report based on its investigation (Title IX
Investigation Report). (Exhibit C to Answer.) This report found that the marching band’s
culture “facilitated acts of sexual harassment, creating a hostile environment for
students” and that “Jonathan Waters knew or reasonably should have known about this
culture but failed to eliminate the sexual harassment, prevent its recurrence, and
address its effects.” (Exhibit C to Answer, at 21.) Among suggested corrective action,
the Title IX Investigation Report recommended, “Take appropriate personnel action to
address all concerns.”          (Id. at 22.)     On July 24, 2014—two days after the Title IX
Investigation Report was issued—OSU dismissed Waters as director of its marching
band and athletic bands. (Complaint at ¶ 12; Answer at ¶ 12.)
        {¶6} Several months later—in September 2014—Waters sued OSU and other
defendants in the United States District Court for the Southern District of Ohio, alleging
violations of due process, and disparate treatment and retaliation in violation of Title IX
and its implementing regulations. (Exhibit A to Answer.)
        {¶7} On May 8, 2015, Waters sued OSU in this court, asserting three causes of
action: (1) defamation, (2) slander per se, and (3) false-light invasion of privacy.

to institute corrective measures on the district’s behalf has actual notice of, and is deliberately indifferent
to, the teacher’s misconduct.” Id. at 277. In Gebser, the Court explained, “Title IX provides in pertinent
part that, ‘no person * * * shall, on the basis of sex, be excluded from participation in, be denied the
benefits of, or be subjected to discrimination under any education program or activity receiving Federal
financial assistance.’ 20 U.S.C. § 1681(a). The express statutory means of enforcement is administrative:
The statute directs federal agencies who distribute education funding to establish requirements to
effectuate the nondiscrimination mandate, and permits the agencies to enforce those requirements
through ‘any * * * means authorized by law,’ including ultimately the termination of federal funding.
§ 1682.” Gebser at 280-281.
          Later in Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 119 S. Ct. 1661, 143 L. Ed. 2d 839 (1999),
the United States Supreme Court considered “whether the misconduct identified in Gebser -- deliberate
indifference to known acts of harassment -- amounts to an intentional violation of Title IX, capable of
supporting a private damages action, when the harasser is a student rather than a teacher.” Davis at
643. Davis “conclude[d] that, in certain limited circumstances, it does.” Id. In Davis, the Court noted that
it had recognized an implied private right of action under Title IX and that it had held that money damages
are available in such suits. Id. at 640. Davis states, “Having previously determined that ‘sexual
harassment’ is ‘discrimination’ in the school context under Title IX, we are constrained to conclude that
student-on-student sexual harassment, if sufficiently severe, can likewise rise to the level of discrimination
actionable under the statute.” Id. at 650.
Case No. 2015-00457                         -4-                               DECISION


According to Waters, these causes of action stem from OSU’s Title IX Investigation
Report, certain press releases issued by Chris Davey, Assistant Vice President, Media
and Public Relations, after OSU’s dismissal of Waters, and comments by Michael V.
Drake, M.D., President of OSU, following the dismissal of Waters. OSU has answered
Waters’ complaint, admitting some allegations but denying that it is liable for
defamation, slander per se, and false-light invasion of privacy.
       {¶8} After Waters filed his complaint, the parties engaged in motion practice
before the court, filing various motions and briefings between 2015 and 2016. With the
exception of this motion for judgment on the pleadings filed by OSU pursuant to
Civ.R. 12(C), the court has ruled upon the other motions filed by the parties.        On
February 24, 2016, on Waters’ counsel’s motion, the court permitted Waters’ counsel to
withdraw in this case. Waters subsequently has filed a notice of proceeding pro se.

   II. OSU’s Motion for Judgment on the Pleadings and Waters’ Response
       {¶9} In its motion for judgment on the pleadings, OSU asserts that Waters’ claims
should fail because he has acknowledged in his complaint that OSU’s conclusions
about the band, as set forth in the Title IX Investigation Report, are true.         OSU
essentially urges: (1) that Waters improperly attempts to convert the findings of OSU’s
investigation about the band’s culture into findings about him and, as a consequence,
Waters lacks standing; (2) that Waters has admitted to the truth of the conclusions of
OSU’s investigation and he cannot demonstrate a false statement to support his claims
and, as a consequence, President Drake’s and Chris Davey’s subsequent statements
are true and non-defamatory; (3) that Waters cannot overcome enhanced burdens—i.e.,
he cannot prove that OSU acted with actual malice insofar as Waters is a public
figure—“most likely a general purpose public figure, but at least a limited purpose public
figure” (Motion for Judgment on the Pleadings at 34)—and required to plead and prove
actual malice; (4) that Waters may not overcome immunities that apply to his claims,
Case No. 2015-00457                        -5-                                DECISION


e.g., a public policy privilege and discretionary immunity, and (5) that Waters’ demand
for punitive damages should be dismissed.
      {¶10} In opposition, Waters contends that OSU’s motion for judgment on the
pleadings is a disguised motion for summary judgment and he maintains that the Ohio
Rules of Civil Procedure require notice pleading and his pleading conforms to this
standard.   He notes that OSU in its motion does not address alleged defamatory
comments by President Michael V. Drake, M.D., and Assistant Vice President, Media
and Public Relations, Chris Davey.
      {¶11} Waters urges that standing exists because OSU’s Title IX Investigation
Report holds him accountable for the culture that existed during his last 12 years with
the band. He asserts that OSU is asking the court to apply qualified privileges that may
not be properly considered without a factual record and that OSU’s claims of a
conditional public policy privilege or discretionary immunity to publish false statements
are premature. Waters maintains that judgment on the pleadings in favor of OSU based
on qualified immunity should fail because factual questions exist whether OSU acted in
good faith concerning the purpose and scope of the publication of its Title IX
Investigation Report. Waters further maintains that, although discretionary immunity
may protect a discretionary decision, discretionary immunity does not protect wrongful
conduct in the implementation of a discretionary decision. Waters contends that OSU
should not be permitted to raise the issue of discretionary immunity because it did not
raise it as an affirmative defense in its answer. Waters asserts that his status is one of
a private individual and whether he is a public figure for any purpose cannot be resolved
at the pleading stage because a determination of this issue involves numerous
questions of fact. Waters concedes, however, that he may not seek punitive damages
against OSU.
Case No. 2015-00457                           -6-                                   DECISION


   III. Analysis
       {¶12} Civ.R. 12(C) permits motions for judgment on the pleadings, providing:
“After the pleadings are closed but within such times as not to delay the trial, any party
may move for judgment on the pleadings.” In S.E.A. Inc. v. Dunning-Lathrop & Assocs.,
10th Dist. Franklin Nos. 03AP-1051, 03AP-1052, 2004 Ohio App. LEXIS 3734, at *11-12
(Aug. 5, 2004), the Tenth District Court of Appeals stated, “The Ohio Supreme Court
has made it abundantly clear that a court’s review of a Civ.R. 12(C) motion is limited
exclusively to the allegations contained in the complaint and answer, and any writings
properly attached to such and that a trial court may not consider any other evidentiary
materials.” Thus, applying S.E.A. Inc. to this case, when determining OSU’s Civ.R.
12(C) motion for judgment on the pleadings, this court is limited to the allegations
contained in the complaint and answer and any writing that is properly attached to them.
       {¶13} In State ex rel. Midwest Pride IV, Inc. v. Pontious, 75 Ohio St. 3d 565, 570,
664 N.E.2d 931 (1996), the Supreme Court of Ohio discussed the standard for
determining a Civ.R. 12(C) motion for judgment on the pleadings, stating: “Civ.R. 12(C)
motions are specifically for resolving questions of law, Peterson v. Teodosio (1973), 34
Ohio St. 2d 161, 166, 63 Ohio Op. 2d 262, 264, 297 N.E.2d 113, 117.” Pontious states
at 570: “Under Civ. R. 12(C), dismissal is appropriate where a court (1) construes the
material allegations in the complaint, with all reasonable inferences to be drawn
therefrom, in favor of the nonmoving party as true, and (2) finds beyond doubt, that the
plaintiff could prove no set of facts in support of his claim that would entitle him to relief.”
       {¶14} Thus, applying Pontious, at issue is whether, after construing the material
allegations in Waters’ complaint, with all reasonable inferences drawn in his favor as
true, whether OSU is entitled to judgment as a matter of law.
       {¶15} Waters sets forth three causes of action—defamation, slander per se, and
false-light invasion of privacy. These causes of action essentially present claims of
defamation—as slander per se is a form of defamation—and invasion of privacy based
Case No. 2015-00457                         -7-                               DECISION


on having been placed before the public in a false light.        See Sweitzer v. Outlet
Communications, Inc., 133 Ohio App. 3d 102, 108, 726 N.E.2d 1084 (10th Dist.1999)
(“There are two forms of defamation: libel or slander.      Generally, slander refers to
spoken defamatory words and libel refers to written defamatory words”); Welling v.
Weinfeld, 113 Ohio St. 3d 464, 2007-Ohio-2451, 866 N.E.2d 1051, ¶ 61 (recognizing the
tort of false-light invasion of privacy).

   A. Standing
       {¶16} OSU challenges whether Waters has standing to bring this action because,
in its view, Waters mainly disputes issues in a report that concerns the OSU marching
band—not him. “‘It is well established that before an Ohio court can consider the merits
of a legal claim, the person seeking relief must establish standing to sue.’” Clifton v.
Blanchester, 131 Ohio St. 3d 287, 2012-Ohio-780, 964 N.E.2d 414, ¶ 15, quoting State
ex rel. Ohio Academy of Trial Lawyers v. Sheward, 86 Ohio St. 3d 451, 469, 715 N.E.2d
1062 (1999). In Clifton at ¶ 15, the Ohio Supreme Court explained:

       “‘“[T]he question of standing depends upon whether the party has alleged
       such a ‘personal stake in the outcome of the controversy * * *’ as to
       ensure that ‘the dispute sought to be adjudicated will be presented in an
       adversary context and in a form historically viewed as capable of judicial
       resolution.’”’” Id., quoting State ex rel. Dallman v. Franklin Cty. Court of
       Common Pleas (1973), 35 Ohio St. 2d 176, 178-179, 64 O.O.2d 103, 298
N.E.2d 515, quoting Sierra Club v. Morton (1972), 405 U.S. 727, 732, 92
S. Ct. 1361, 31 L. Ed. 2d 636, quoting Baker v. Carr (1962), 369 U.S. 186,
       204, 82 S. Ct. 691, 7 L. Ed. 2d 663, and Flast v. Cohen (1968), 392 U.S. 83,
       101, 88 S. Ct. 1942, 20 L. Ed. 2d 947.

The Executive Summary of OSU’s Title IX Investigation Report—a report that is
appended to OSU’s answer—states: “Jonathan Waters, the Marching Band’s Director,
knew or reasonably should have known about [the] culture [that facilitated acts of sexual
harassment, creating a hostile environment for students] but failed to eliminate the
sexual harassment, prevent its recurrence, and address its effects.” Thus, according to
Case No. 2015-00457                         -8-                                 DECISION


the Executive Summary, the report does not just concern findings related to the OSU
marching band, as OSU contends. OSU’s argument that Waters lacks standing in this
cause because the Title IX Investigation Report concerns the band—not him—is
unpersuasive.

   B. Suggestion that Waters Has Admitted to the Truth of the Findings of the
          Title IX Investigation Report
          {¶17} OSU maintains that it should be granted judgment on the pleadings
because, according to OSU, Waters has admitted to the truth of the conclusions of
OSU’s investigation and he cannot demonstrate a false statement to support his claims.
According to OSU, Waters “concedes the substantial truth of the Title IX investigation
report.     He alleges in conclusory fashion that the Title IX Investigation Report is
defamatory because, ‘[t]he Glaros Report [sic] and subsequent statements by OSU
trustees, officers, and employees, alleged that Waters failed to take action to address
issues of harassment in the OSU Band, prevent its recurrence, and address its effects,’
and that ‘[t]hose statements and others detailed in this Complaint are false.’ ¶ 92. * * *.”
(Motion for Judgment on the Pleadings at 20-21.)
          {¶18} A review of Waters’ complaint discloses that, according to Waters, issues
related to OSU band culture existed before he became director of the band. In his
complaint at paragraph 26, Waters states: “Activities which were demeaning and
created a hierarchy among students had existed for many decades. Some were
continuing when Waters assumed Band leadership. Upon becoming Band Director,
Waters immediately began to reshape the culture to address these lingering issues.”
And in “An Analysis & Review of Cultural Change in The Ohio State University Marching
& Athletic Band Program”—exhibit B appended to OSU’s answer—the document states
at page 1: “During the past 20 months, upon being named director of The OSU
Marching and Athletic Bands and inheriting a band culture in dire need of change, I
began a process with our band staff of concentrated pressure for real, lasting change
Case No. 2015-00457                          -9-                                    DECISION


within the organization.”    At the last page of exhibit B, the document states, “In
summation, the items outlined above represent the acumen of action taken to change a
negative culture that was built over many decades. The staff and students are acutely
aware of the need for change and continue together to endeavor to create a better,
more inclusive, safe, and open environment in The Ohio State University Marching and
Athletic Bands.”
       {¶19} Although Waters admits that problems existed within the band’s culture
when he became band director, it does not necessarily follow that these admissions are
tantamount to an admission of the conclusions contained in OSU’s Title IX Investigation
Report. Upon review, the court finds that OSU’s argument that Waters has admitted to
the truth of the findings of the Title IX Investigation Report is not persuasive.

   C. Discretionary Immunity
       {¶20} OSU maintains that the doctrine of discretionary immunity applies because
it was required by federal law to investigate the OSU’s band culture following the
complaint by a band member’s parent and to take remedial action. Waters contends
that OSU should not be permitted to raise the issue of discretionary immunity because it
did not raise it as an affirmative defense in its answer.
       {¶21} Generally, the defense of discretionary immunity is an affirmative defense
within the contemplation of Civ.R. 8(C). Pottenger v. Ohio Dep’t of Transp., 10th Dist.
Franklin No. 88AP-832, 1989 Ohio App. LEXIS 4549, at *6 (Dec. 7, 1989).                 In its
answer, as a sixteenth defense, OSU asserts that “some or all of plaintiff’s claims are
barred by the doctrine of governmental immunity.” (Answer at ¶ 128.) The court finds
that this sixteenth defense is sufficient to raise the doctrine of discretionary immunity as
a defense.
       {¶22} In Reynolds v. State, Div. of Parole & Community Servs., 14 Ohio St. 3d 68,
471 N.E.2d 776 (1984), paragraph one of the syllabus, discussing the doctrine of
discretionary immunity, the Ohio Supreme Court held:
Case No. 2015-00457                        -10-                                 DECISION



       The language in R.C. 2743.02 that “the state” shall “have its liability
       determined * * * in accordance with the same rules of law applicable to
       suits between private parties * * *” means that the state cannot be sued for
       its legislative or judicial functions or the exercise of an executive or
       planning function involving the making of a basic policy decision which is
       characterized by the exercise of a high degree of official judgment or
       discretion. However, once the decision has been made to engage in a
       certain activity or function, the state may be held liable, in the same
       manner as private parties, for the negligence of the actions of its
       employees and agents in the performance of such activities.

       {¶23} The doctrine of discretionary immunity has been applied in various
contexts. See, e.g., Risner v. Ohio Dept. of Transp., 145 Ohio St. 3d 55, 2015-Ohio-
4443, 46 N.E.3d 687 (applying discretionary immunity to the Ohio Department of
Transportation (ODOT)). In Risner, 145 Ohio St. 3d 55, 2015-Ohio-4443, 46 N.E.3d
687, the Ohio Supreme Court used the term “discretionary-function doctrine” as
“shorthand to mean that the state cannot be sued for its legislative or judicial functions
or the exercise of an executive or planning function involving the making of a basic
policy decision that is characterized by the exercise of a high degree of official judgment
or discretion.” (Footnote omitted.) Risner at ¶ 12. In Risner, the Supreme Court of Ohio
recognized that “ODOT’s expertise in highway design and construction and its
understanding of the vast network of highways throughout the state, together with the
fact that it is statutorily authorized to improve the state’s highways, make it the foremost
authority on the subject of highway improvements. The current framework of Ohio law
prevents the judicial branch from second-guessing ODOT’s decisions in this regard.”
Risner at ¶ 18. Risner determined that decisions of ODOT to improve a particular
portion of an intersection, to not improve other portions of the intersection, and its
decision regarding what type of improvement to make to the intersection were protected
by the discretionary-function doctrine. Id. at ¶ 17-18. However, Risner cautions that
“while ODOT is immune from any liability arising from the decisions made pursuant to
Case No. 2015-00457                         -11-                                 DECISION


its discretionary function, immunity does not extend beyond that discretionary function
to acts of implementation.” Id. at ¶ 24.
       {¶24} Applying the reasoning of Risner, because OSU has authority related to
self-government, see R.C. 3335.02 (government of OSU is vested in its board of
trustees), it follows that, in accordance with this authority, OSU may set forth policies
related to the university.   Just as in Risner—in which ODOT enjoyed discretionary
immunity with respect to what improvements it determined that should be made to an
intersection—the court finds that, with respect to the Title IX Investigation Report,
OSU’s decisions regarding what to include in or exclude from its Title IX Investigation
Report and the conclusions contained in the report fall within the scope of the
discretionary-function doctrine. In the court’s view, the Title IX Investigation Report is
an exercise of official judgment by OSU based on its understanding of applicable law
and university policy, as well as its understanding of its duties and obligations imposed
by law and university policy. The court further finds that the contents of press releases,
as alleged in the complaint, and Dr. Drake’s comments, as alleged in the complaint and
as set forth in a transcript of proceedings transcribed from an audio recording (Exhibit B
to Waters’ complaint), fall within the ambit of the discretionary-function doctrine as they
serve to explain the Title IX Investigation Report and OSU’s decision to dismiss Waters
as director of its marching and athletic bands.
       {¶25} However, notwithstanding that the discretionary-function doctrine applies,
the discretionary-function doctrine (i.e., discretionary immunity) does not of itself protect
OSU from potential wrongful conduct in the implementation of its discretionary
decisions.   See Risner at ¶ 24.      OSU’s contention that application of discretionary
immunity necessarily should result in a judgment in its favor as to its motion for
judgment on the pleadings is not well-taken.
Case No. 2015-00457                       -12-                                 DECISION


   D. Defamation
      {¶26} “To establish defamation, a plaintiff must show: (1) the defendant made a
false statement, (2) the statement was defamatory, (3) the statement was published, (4)
the plaintiff was injured as a result of the statement, and (5) the defendant acted with
the required degree of fault.” Cooke v. United Dairy Farmers, Inc., 10th Dist. Franklin
No. 02AP-781, 2003-Ohio-3118, ¶ 24. “[A]s a matter of description, most defamation
cases involve publications imputing to the plaintiff (1) a serious crime involving moral
turpitude or a felony; or (2) a character trait that makes her unfit for, or conduct
incompatible with, her business, trade, or profession; (3) acts or views opposing some
deeply held moral standard of the community, even when no crime has been asserted;
(4) physical or other traits that show no violation at all of community standards but
would nevertheless induce others to shun the plaintiff or avoid dealing with her.” 2 Dan
B. Dobbs, The Law of Torts, Section 403, 1128 (2001).
      {¶27} “‘[I]t is for the court to decide as a matter of law whether certain statements
alleged to be defamatory are actionable or not.’” Am. Chem. Soc. v. Leadscope, Inc.,
133 Ohio St. 3d 366, 2012-Ohio-4193, 978 N.E.2d 832, ¶ 78, quoting Yeager v. Local
Union 20, Teamsters, Chauffeurs, Warehousemen & Helpers of Am., 6 Ohio St. 3d 369,
372, 453 N.E.2d 666 (1983). The Ohio Supreme Court explained in Leadscope at ¶ 79:

      “In determining whether a statement is defamatory as a matter of law, a
      court must review * * * the totality of the circumstances” and by “read[ing]
      the statement[] * * * in the context of the entire [publication] to determine
      whether a [reasonable] reader would interpret [it] as defamatory.” Mann v.
      Cincinnati Enquirer, 1st Dist. No. C-09074, 2010-Ohio-3963, ¶ 12, citing
      Scott v. News-Herald, 25 Ohio St. 3d 243, 253, 496 N.E.2d 699 (1986),
      and Mendise v. Plain Dealer Publishing Co., 69 Ohio App. 3d 721, 726,
      591 N.E.2d 789 (1990).

             [T]he words of the publication should not be considered in
             isolation, but rather within the context of the entire
             [publication] and the thoughts that the [publication] through
Case No. 2015-00457                        -13-                                 DECISION


               its structural implications and connotations is calculated to
               convey to the reader to whom it is addressed.

       Connaughton v. Harte Hanks Communications, Inc., 842 F.2d 825, 840
       (6th Cir.1988), aff’d, 491 U.S. 657, 109 S. Ct. 2678, 105 L. Ed. 2d 562
       (1989).

Thus, in accordance with Leadscope it is proper for the court to determine whether the
statements identified by Waters constitute defamation as a matter of law by considering
the totality of the circumstances and reading the alleged defamatory statements in the
context of the entire publication.

Qualified Privilege
       {¶28} After a plaintiff’s prima facie case for defamation is established, a
defendant may invoke a defense of a qualified privilege, if available. Hahn v. Kotten, 43
Ohio St. 2d 237, 243, 331 N.E.2d 713 (1975).          “Where the content of the alleged
defamatory communication and/or the circumstances under which the communication is
published are not in dispute, the determination of whether a qualified privilege exists is a
question of law to be determined by the court.” Costanzo v. Timmerman, 10th Dist.
Franklin No. 96APE04-486, 1996 Ohio App. LEXIS 4786, at *8 (Oct. 29, 1996), citing
McCartney v. Oblates of St. Francis deSales, 80 Ohio App. 3d 345, 355, 609 N.E.2d 216
(6th Dist.1992). Here, the alleged defamatory communications and the circumstances
under which the communications were published are not in dispute. Thus, whether a
qualified privilege exists in this matter constitutes a question of law for this court to
determine.
       {¶29} In Costanzo, the Tenth District Court of Appeals discussed the concept of a
qualified privilege, stating:

       ‘“A qualified or conditionally privileged communication is one made in
       good faith on any subject to which the person communicating has an
       interest, or in reference to which he has a right or duty, if made to a
Case No. 2015-00457                         -14-                                 DECISION


       person having a corresponding interest or duty on a privileged occasion
       and in a manner and under circumstances fairly warranted by the
       occasion and duty, right or interest. The essential elements thereof are
       good faith, an interest to be upheld, a statement limited in its scope to this
       purpose, a proper occasion, and publication in a proper manner and to
       proper parties only.”’ (Emphasis added.) [Hahn v. Kotten (1975),] 43
       Ohio St. 2d [237] at 243-244 * * *.”

Costanzo, 10th Dist. Franklin No. 96APE04-486, 1996 Ohio App. LEXIS 4786, at *8-9
(Oct. 29, 1996), quoting Burkes v. Stidham, 107 Ohio App. 3d 363, 373, 668 N.E.2d 982
(8th Dist.1995). In Hahn, 43 Ohio St. 2d at 243-244, 331 N.E.2d 713 (1975), when
discussing the concept of qualified privilege, the Ohio Supreme Court noted, “As
Prosser states in his Law of Torts (4 Ed.) 786, Section 115: ‘* * * It is difficult to reduce
the cases to any single statement, and perhaps no better formula can be offered than
that of Baron Parke that the publication is privileged when it is “fairly made by a person
in the discharge of some public or private duty, whether legal or moral, or in the conduct
of his own affairs, in matters where his interest is concerned.”’”
       {¶30} The court finds that OSU’s issuance of the Title IX Investigation Report was
made in the discharge of a duty to investigate purported sexual harassment in the OSU
marching band. As noted by the federal district court in Waters’ related federal action,
OSU’s Title IX Investigation Report “did not come in the form of a baseless tabloid. The
Plaintiff may contend that Defendants overreacted, that they were ill-advised in
assigning blame to him for alleged practices for which he could not have been fully
responsible.   But this is a question of degree, a balancing of considerations by
University decisionmakers exercising their discretion, in the face of a Title IX
investigation, on how to treat an at-will employee.” Waters v. Drake, 105. F.Supp.3d
780, 803 (S.D.Ohio 2015). Here, OSU had an obligation to investigate the allegations
of the parent of a band member and it was obliged to give a publication of the
compelled investigation with a report detailing the investigation’s findings and
conclusions.   As the publication concerned OSU’s dismissal of its marching band
Case No. 2015-00457                         -15-                                  DECISION


director, it was a subject of public concern. See Woods v. Capital Univ., 10th Dist.
Franklin No. 09AP-166, 2009-Ohio-5672, ¶ 38 (“‘[P]ublic concern is something that is a
subject of legitimate news interest; that is, a subject of general interest and of value and
concern to the public at the time of publication.’ San Diego v. Roe (2004), 543 U.S. 77,
83-84, 125 S. Ct. 521, 525-26, 160 L. Ed. 2d 410”). The press releases cited by Waters
in his complaint and Dr. Drake’s comments cited by Waters in his complaint serve to
explain the Title IX Investigation Report and OSU’s decision to terminate Waters’
employment—subjects of public concern—and thus these publications were for a proper
purpose. It is beyond cavil that a public university may issue press releases relating to
matters of public concern, such as the dismissal of a prominent employee or official.
See, e.g., Haywood v. Univ. of Pittsburgh, 976 F. Supp. 2d 606, 623 (W.D.Pa.2013)
(press release announcing termination of a university head football coach’s
employment). It is also beyond doubt that administrative officials of a public university
may make public comments associated with the issuance of such press releases. The
court finds that a qualified privilege applies to the Title IX Investigation Report, the press
releases cited by Waters, and Dr. Drake’s comments as cited by Waters.
       {¶31} The parties dispute whether Waters should be considered a private or
public figure in the context of this case, with Waters contending that he is a private
person and that a determination of this issue involves numerous questions of fact. OSU
maintains that Waters should be considered a public person because, as director of the
OSU marching band, he “enjoyed ‘national – and even international acclaim.’” (Motion
for Judgment on the Pleadings at 31.). Whether Waters should be considered a private
person or a public figure, or limited-purpose public figure has significance because it
concerns Waters’ burden of proof with regard to his defamation claims. See Brown v.
Lawson, 169 Ohio App. 3d 430, 2006-Ohio-5897, 863 N.E.2d 215 (1st Dist.), ¶ 10;
Talley v. WHIO TV-7, 131 Ohio App. 3d 164, 169, 772 N.E.2d 103 (2d Dist.1998).
Case No. 2015-00457                        -16-                                DECISION


       {¶32} “The determination of whether a party is a private or public figure is a
matter of law.” Curry v. Vill. of Blanchester, 12th Dist. Clinton Nos. CA2009-08-010,
CA2009-08-012, 2010-Ohio-3368, ¶ 42; Kassouf v. Cleveland Magazine City
Magazines, 142 Ohio App. 3d 413, 421, 755 N.E.2d 976 (11th Dist.2001).                  See
Huntington Trust Co., N.A. v. Chubet, 10th Dist. Franklin No. 97APF12-1591, 1998 Ohio
App. LEXIS 5420, at *21 (Nov. 10, 1998) (“Whether a party is a public figure is a
question of law for the court”); Gilbert v. WNIR 100 FM, 142 Ohio App. 3d 725, 735, 756
N.E.2d 1263 (9th Dist.2001) (“whether one is a public figure is necessarily a question of
law for the trial judge to determine”). In Woods v. Capital University, 10th Dist. Franklin
No. 09AP-166, 2009-Ohio-5672, at ¶ 36, the Tenth District Court of Appeals discussed
the continuum between a public figure, a limited-purpose public figure, and a private
figure, stating:

       At one extreme of this continuum sits the public figure, who has achieved
       “general fame or notoriety in the community” and “pervasive involvement
       in the affairs of society.” [Gertz v. Robert Welch], 418 U.S. at 352, 94
       S.Ct. at 3013. Located at the middle point of the continuum, the limited-
       purpose public figure is an individual who “voluntarily injects himself or is
       drawn into a particular public controversy and thereby becomes a public
       figure for a limited range of issues.” Gertz, 418 U.S. at 351, 94 S.Ct. at
       3013. Courts generally examine two factors to determine whether a
       person is a limited-purpose public figure: (1) the person’s participation in
       the controversy from which the alleged defamation arose, and (2) whether
       that person has attained a general notoriety in the community as a result
       of that participation. Cooke v. United Dairy Farmers, Inc., 10th Dist. No.
       04AP-817, 2005-Ohio-1539, ¶ 32; Featherstone v. CM Media, Inc., 10th
       Dist. No. 02AP-65, 2002-Ohio-6747, ¶ 27. If a person is neither a public
       figure nor a limited-purpose public figure, then he falls into the private-
       figure end of the continuum.

       {¶33} In paragraph one of his complaint, Waters asserts:

             Jonathan Waters (“Waters”) became the full-time Director of The
       Ohio State Marching and Athletics Bands (the “OSU Band” or the “Band”)
Case No. 2015-00457                        -17-                                 DECISION


       on February 1, 2013. The following year, Waters led the OSU Band to its
       most successful season ever, receiving national - and even international -
       acclaim. The Wall Street Journal in a November 1, 2013 article entitled
       “Why Ohio State’s Band is Truly the Best in the Land” wrote that “[h]ere in
       Ohio State country, it’s hard to say who is having a better season - the
       school’s undefeated football team or its marching band.” Laudatory
       headlines peppered news outlets worldwide - from Britain’s Daily Mail to
       Australia’s Sydney Morning Herald. The NBC Today show broadcast
       nationally a live performance of the OSU Band, and the OSU Band’s
       performances were YouTube sensations, with millions of viewers watching
       their performances each week. And indicative of just how much its
       popularity had grown, the OSU Band was featured in Apple’s “Your Verse”
       commercial for the iPad Air starting in January 2014. The Ohio State
       University (“OSU”) then leveraged the OSU Band’s popularity and had
       Waters travel the country raising tens of millions of dollars for OSU’s But
       For Ohio State campaign.

The court finds that, as a matter of law, by his own allegations Waters establishes that
he is a limited-purpose public figure because he was drawn into the public controversy
concerning the OSU marching band and, before being drawn into the controversy, he
had attained a general notoriety and prominence in the community, as well as the
general society. See Jankovic v. Int’l Crisis Grp., D.C.Cir. Nos. 14-7171, 14-7178, 2016
U.S. App. LEXIS 8552, at *9-10 (May 10, 2016) (“a court must be mindful that ‘the
touchstone’ of the limited-purpose public figure analysis remains determining ‘whether
an individual has assumed [a] role[] of especial prominence in the affairs of society . . .
[that] invite[s] attention and comment.’ See Lohrenz, 350 F.3d at 1279 (alterations in
original) (quoting Tavoulareas, 817 F.2d at 773)”). The court further finds that this is not
a circumstance where Waters gained notoriety because he sought redress of perceived
wrongs in this court. Waters’ contention that a development of a factual record is
required to determine whether he is a private or public figure is not persuasive.
       {¶34} Because for purposes of this case Waters is a limited-purpose public
figure, an actual-malice standard applies.     See Total Exposure.Com., Ltd. v. Miami
Valley Broad. Corp., 2d Dist. Montgomery No. 21062, 2006-Ohio-484, ¶ 81.              “In a
Case No. 2015-00457                         -18-                                 DECISION


qualified privilege case, ‘actual malice’ is defined as acting with knowledge that the
statements are false or acting with reckless disregard as to their truth or falsity.” Jacobs
v. Frank, 60 Ohio St. 3d 111, 112, 573 N.E.2d 609 (1991), paragraph two of the
syllabus. “Whether the evidence in the record supports a finding of actual malice is a
question of law.” McKimm v. Ohio Elections Comm’n, 89 Ohio St. 3d 139, 147, 729
N.E.2d 364 (2000), citing Harte-Hanks Communications, Inc. v. Connaughton, 491 U.S.
657, 685, 109 S. Ct. 2678, 2694, 105 L. Ed. 2d 562, 587 (1989); Spingola v. Sinclair
Media, II, Inc., 10th Dist. Franklin No. 06AP-402, 2006-Ohio-6950, ¶ 9, citing Harte-
Hanks Communications, Inc., at 685. Thus, for Waters’ to prevail on his defamation
claims, the evidence in the record is required to show that, in issuing the alleged
defamatory statements, OSU, through its agents, acted with knowledge that the
statements were false or acted with reckless disregard as to their truth or falsity.

Defamation Claims Presented by Waters
   a. OSU’s Title IX Investigation Report
       {¶35} In his complaint, Waters provides what he characterizes as a “Sample of
the Falsities” in OSU’s Title IX Investigation Report. (Complaint at 17.) Waters claims:
                   (1) that a statement in the Title IX Investigation Report that “‘Waters
                       failed to take action to eliminate the harassment, prevent its
                       recurrence, and address its effects’” is “false” (Complaint at ¶ 48);
                   (2) that the phrase “under Waters’ direction” in “‘[i]n recent years and
                       under Waters’      direction,   Midnight   Ramp    has   been    held
                       immediately following Fesler Night, which is a semi-formal
                       evening event where members learn about Marching Band
Case No. 2015-00457                              -19-                                     DECISION


                         traditions and, according to one witness, take oaths not to tell
                         about the Fesler’” is “false” (Complaint at ¶ 49);3
                     (3) that a statement in the report that “‘[w]hen pressed specifically
                         about the timing of this decision [to eliminate Midnight Ramp],
                         Waters wavered on whether it occurred in May. Notably, Waters
                         learned of this investigation on May 26, 2014, when he was told
                         that it involved allegations of the Band’s culture’” is “misleading”
                         because it implies that a decision to eliminate Midnight Ramp was
                         made in response to learning of the university’s investigation
                         (Complaint at ¶ 50);
                     (4) that a statement in the report stating that “‘[o]ne witness stated
                         that upper classmen subject new Band members to ‘Rookie
                         Midterms’ on long bus trips that would contain written questions
                         and physical challenges . . . . The witness provided a copy of the
                         ‘Rookie Midterm’ that was used in 2011 with students who are still
                         currently in the Band’” is “misleading” because the language
                         suggests that Waters permitted the Rookie Midterms (Complaint
                         at ¶ 51);
                     (5) that a statement on page 9 of the Title IX Investigation Report that
                         Band members would prepare an underground newsletter named
                         “Trip Tic” about anonymous members for away game trips is
                         “misleading by its implication that Waters permitted this activity”
                         (Complaint at ¶ 52);




       3According   to the Title IX Investigation Report, “Midnight Ramp” was described by witnesses as
“a longstanding tradition involving Marching Band members wearing only their underwear marching into
the football stadium through the ramp.” (Exhibit C to OSU’s Answer, at 4.)
Case No. 2015-00457                       -20-                                 DECISION


                  (6) that the Title IX Investigation Report’s discussion of the Unofficial
                      Ohio State Marching Band Songbook is “misleading by its
                      implication that Waters permitted this activity” (Complaint at ¶ 53);
                  (7) that a sentence in the Title IX Investigation Report that “‘one
                      witness stated that Waters texted dirty limericks to students.
                      Waters acknowledged having cell phone numbers for squad
                      leaders but denied ever texting dirty limericks’” is a “gratuitous
                      sentence” and “misleading by its implication that Waters was lying
                      about his denial” (Complaint at ¶ 55); and
                  (8) that the Title IX Investigation Report at page 20 misstates an
                      interaction involving a band member who submitted a mid-term
                      evaluation of Waters. (Complaint at ¶ 56).
      {¶36} The court finds that Waters’ “Sample of the Falsities” constitutes a line-by-
line critique that disputes discrete findings or conclusions in the report. However, when
determining whether a statement is defamatory, the words of a publication should not
be considered in isolation. Leadscope at ¶ 79. Additionally, as noted in Jahahn v. Wolf,
10th Dist. Franklin No. 12AP-624, 2013-Ohio-2660, ¶ 14,

      Ohio law also follows the innocent construction rule with respect to
      defamatory statements, which provides that “if an utterance is reasonably
      susceptible to both a defamatory and an innocent meaning, as a matter of
      law, the innocent meaning is to be adopted.” Sweitzer v. Outlet
      Communications, Inc., 133 Ohio App. 3d 102, 112, 726 N.E.2d 1084 (10th
      Dist.1999), citing Yeager v. Local Union 20, 6 Ohio St. 3d 369, 372 (1983).
      Thus, “[i]f a statement has more than one interpretation, it cannot be
      defamatory per se.” Murray v. Knight-Ridder, Inc., 7th Dist. No. 02 BE 45,
      2004-Ohio-821, ¶ 31.

As Waters contends certain statements were misleading, the innocent construction rule
applies such that purportedly misleading defamatory statements may not be considered
defamatory per se. Moreover, notwithstanding Waters’ characterization of his disputes
Case No. 2015-00457                         -21-                                 DECISION


as a “Sample of the Falsities,” these disagreements essentially challenge OSU’s
methodology and opinions as contained in the Title IX Investigation Report. See Scott
v. News-Herald, 25 Ohio St. 3d 243, 250, 496 N.E.2d 699 (1986) (“determination of
whether an averred defamatory statement constitutes opinion or fact is a question of
law” and adopting a totality of the circumstances test that involves at least four factors—
specific language used, whether statement is verifiable, context of the statement, and
broader context in which the statement appeared).
       {¶37} The court agrees with the federal district court in the related federal action
when it states:

       In systematic fashion, the Report sets forth witness statements and
       evidence regarding each category of Band misbehavior. The evidence is
       analyzed and the Plaintiff’s own comments are quoted and considered.
       The applicable rules are laid out, and the Report’s conclusions are
       explained. The Report recounts the Plaintiff’s lengthy involvement with
       the Band since 1995 as a student member, graduate assistant, Assistant
       Director, and ultimately as Director. It recites a litany of lurid details of a
       sexually-charged atmosphere which permeated the Band for decades,
       much of which the Plaintiff does not dispute. The Plaintiff may contend
       that the Report makes an incomplete and sometimes incorrect factual
       presentation, mischaracterizes his level of knowledge or understates his
       efforts to change Band culture; he may contend that the facts do not
       support the inferences drawn and conclusions made by the Report. But
       ultimately the Plaintiff’s contentions reflect his disagreements with the
       Report and its methodology.

Waters v. Drake, 105 F. Supp.3d 780, 802 (S.D.Ohio 2015) (granting judgment on the
pleadings in favor of OSU and other defendants on Waters’ due process claims).
       {¶38} Upon review of Waters’ “Sample of the Falsities” as to OSU’s Title IX
Investigation Report, the court determines that, when the “Sample of the Falsities” are
read in the context of the entire Title IX Investigation Report, a reasonable reader would
not interpret these statements as defamatory.        Rather, the report confirms Waters’
claim, namely, that he took steps “to change a negative culture that was built over many
Case No. 2015-00457                        -22-                                DECISION


decades.” (Exhibit B to Answer.) Obviously, in view of OSU’s dismissal of Waters,
Waters’ steps during his directorship to change the culture were not performed within a
satisfactory time-frame or with a sufficient effect to satisfy university authorities. But
OSU’s dismissal of Waters does not convert OSU words or investigation into
defamation.    It is not the law in Ohio that an employee has a cause of action for
defamation because the employee whose employment is terminated disagrees with an
employer’s written assessment of the employee’s unsatisfactory job performance.
Compare Cooke v. United Dairy Farmers, Inc., 10th Dist. Franklin No. 02AP-781, 2003-
Ohio-3118, ¶ 24 (setting forth the elements of a defamation claim).          The Title IX
Investigation Report does not suggest that Waters did nothing with regard to the band’s
culture; rather the report suggests that Waters’ efforts to eliminate the offending aspects
of the band’s culture were not performed in a thorough and timely manner to satisfy his
superiors.    Indeed, notwithstanding Waters’ efforts, some offending practices still
continued such that the report urged university officials to, among other things,
“Establish independent monitoring and review of information gathered and the steps
taken to reverse an insular culture with external accountability,” as well as “Take
appropriate personnel action to address all concerns.” (Exhibit C to Answer at 22-23.)
       {¶39} The court also finds that the evidence in the record does not show that, in
issuing the alleged defamatory statements in the Title IX Investigation Report, OSU,
through its agents, acted with knowledge that the statements were false or acted with
reckless disregard as to their truth or falsity so as to defeat OSU’s qualified immunity
with respect to the Title IX Investigation Report. Notably, in Spingola v. Sinclair Media,
II, Inc., 10th Dist. Franklin No. 06AP-402, 2006-Ohio-6950, ¶ 11, the Tenth District Court
of Appeals indicated that where a statement has some basis in fact, actual malice may
not exist, stating:

            As this court indicated in Serv. Emp. Internatl. Union Dist. 1199 v.
       Ohio Elections Comm., 158 Ohio App. 3d 769, 2004-Ohio-5662, 822
Case No. 2015-00457                        -23-                              DECISION


       N.E.2d 424, at ¶ 24, where a statement is supported by some basis in fact,
       courts have found insufficient evidence of actual malice even if the
       statement is ultimately found to be untrue. Id., citing [St. Amant v.
       Thompson, 390 U.S. 727, 733, 88 S. Ct. 1323, 20 L. Ed. 2d 262 (1968)]
       (finding actual malice lacking where the defendant published a source’s
       false statements about a public officer but the defendant had no personal
       knowledge that the statements were false, had verified other aspects of
       the source’s information, and had affidavits from other sources
       substantiating the statements); Flannery v. Ohio Elections Comm., 156
Ohio App. 3d 134, 2004-Ohio-582, 804 N.E.2d 1032 (finding no malice
       where ultimately incorrect statements were published but the defendant
       had a factual foundation and an arguably rational basis for making the
       statements); Mosley v. Evans (1993), 90 Ohio App. 3d 633, 638 (finding no
       malice where some factual foundation existed for statements). Likewise,
       the United States Supreme Court in Bose Corp. v. Consumers Union of
       United States, Inc. (1984), 466 U.S. 485, 104 S. Ct. 1949, found clear and
       convincing evidence of actual malice lacking where the author’s statement
       was one of a number of possible rational interpretations of an event that
       bristled with ambiguities. Bose Corp., at 512, citing Time, Inc. v. Pape
       (1971), 401 U.S. 279, 290, 91 S. Ct. 633.

Based on his own statements as set forth in the record, Waters acknowledges that he
was aware of the need for change in the band and he “began to reshape the culture” to
address lingering issues.     (Complaint at ¶ 26; see Exhibit B to OSU’s Answer.)
Construing these declarations in Waters’ favor, these acknowledgements establish that
the Title IX Investigation Report has some basis in fact such that actual malice does not
exist with respect to the report so as to defeat a qualified privilege. OSU’s contention
that it is entitled to judgment on the pleadings with regard to Waters’ defamation claims
as to OSU’s Title IX Investigation Report is well-taken.

   b. Dr. Drake’s Comments
       {¶40} Based on statements allegedly made by Dr. Drake in an August 13, 2014
press conference at the Columbus Metropolitan Club and comments made by Dr. Drake
on August 21, 2014 to squad leaders of the marching band, Waters’ alleges that
“Dr. Drake’s comments to the squad leaders show that his statements at the August 13th
Case No. 2015-00457                       -24-                               DECISION


press conference were misleading and false, and Dr. Drake acted with reckless
disregard as to the truth or falsity of their statements.” (Complaint at ¶ 46.) Waters
asserts that Dr. Drake’s statements constituted slander per se because his statements
supported the Title IX Investigation Report, although he allegedly knew that the “factual
statements” in the report were not true. (See Complaint at ¶ 103-106.)
      {¶41} Waters alleges that at the August 13th press conference Dr. Drake stated
that “‘[r]eading the report, I was personally profoundly disappointed to see that there
were reports that found that there were cultural problems in the band that needed to be
addressed and we needed to move forward.’”         (Complaint at ¶ 41.)    According to
Waters, at the August 13th press conference, “Dr. Drake publicly stated that the culture
of the OSU band was one including ‘[b]ehaviors that would not be tolerated in any class
or in any unit on our campus – and I dare say – not in any of your companies.’”
(Complaint at ¶ 39.) However, Waters maintains that in an August 21, 2014 meeting
with squad leaders of the band, Dr. Drake presented a different version.
      {¶42} According to a transcript of proceedings transcribed from an audio
recording of a “Confidential Meeting” held on August 21, 2014 with band leaders
(Exhibit B to Waters’ complaint), an unnamed “male speaker” remarked that he could
not move forward, other people could not move forward, and the group could not move
forward on the basis of a false and poorly conducted report. In response, Dr. Drake
noted a belief that the report concerned people that neither he met nor that band
members probably met, and that the members at the meeting represented OSU proudly
and in a manner that the university could support. (Exhibit B at 20-21.) In response to
an unnamed male speaker’s claim that the OSU report was biased, Dr. Drake indicated
that when he saw things that may have appeared “biased or tainted or sensationalized,”
he “discounted” those parts. (Exhibit B at 67.)
      {¶43} Dr. Drake’s comments to band leaders in a confidential meeting arguably
may support an argument that OSU’s Title IX Investigation Report may contain bias or
Case No. 2015-00457                         -25-                              DECISION


sensationalism, but Dr. Drake’s comments should be considered with respect to their
context and meaning. In 2 Dobbs, The Law of Torts, Section 404, 1131 (2001), the
author notes, “The meaning of words raises a question distinct from their defamatory
quality.” “Courts tend to consider questions of meaning (as distinct from questions of
defamatory quality) by taking into account (1) the words themselves, especially where
the meaning is precise and standardized, together with reasonable implications; (2) the
literary context, that is, the entire message; (3) the social context, that is, events,
disputes, purposes of the communication and other factors outside the publication itself;
and (4) the group feelings or culture of the recipients.” Id. at 1132.
       {¶44} Here, Dr. Drake was speaking to band leaders in a confidential meeting—
for which 40 minutes were apparently allotted—after the band’s director had been
dismissed nearly a month earlier after leading the band to a successful season.
(Exhibit B to Waters’ Complaint, at 2-3.). From the context of Dr. Drake’s remarks, it is
manifest that Dr. Drake attempted to provide an explanation of his decision-making
process related to a decision to dismiss Waters, while balancing the band leaders
concerns.
       {¶45} Upon review and taking into consideration the circumstances of Dr. Drake’s
comments on August 13, 2014 and August 21 2014, the court finds that, as a matter of
law, Dr. Drake’s comments, as alleged by Waters, do not constitute slander per se. See
generally McCartney v. Oblates of St. Francis deSales, 80 Ohio App. 3d 345, 353, 609
N.E.2d 216 (6th Dist.1992) (for an oral defamatory remark to be considered slander per
se “it must consist of words which import an indictable criminal offense involving moral
turpitude or infamous punishment, imputes some loathsome or contagious disease
which excludes one from society or tends to injure one in his trade or occupation”).

   c. Press Releases
       {¶46} In his complaint, Waters alleges that an August 27, 2014 press release
constitutes defamation, asserting at paragraphs 57 to 61 and paragraph 79:
Case No. 2015-00457                      -26-                                DECISION



            57.    The disparagement was not limited to Dr. Drake and the
     Glaros Report [Title IX Investigation Report], but was also perpetuated by
     OSU Assistant Vice President, Media & Public Relations, Chris Davey,
     who launched false and incendiary remarks about Waters through press
     releases. For example, Davey released an August 27, 2014 statement
     (the “August 27th Press Release”) refusing Waters’ request for a public
     name clearing hearing. In that release, Davey omitted key pieces of
     information in further attempt to defame Waters.

            58.    For instance, the August 27th Press Release states that “the
     report’s basic conclusions about the specific complaints and the culture
     are not refuted by anyone,” and then reiterated several of the flawed
     examples mentioned in the Glaros Report, including the Trip Tic, Song
     Book, and Rookie Midterms.

             59.    Regarding the Trip Tic, the August 27th Press Release states
     that “the ‘Trip Tic,’ a newsletter with sexual content has not been denied.”
     This statement is misleading by its implication that Waters permitted this
     activity. He did not. As discussed above - but intentionally omitted from
     the August 27th Press Release - Waters banned the use of the Trip Tic.

             60.    Regarding the Song Book, the August 27th Press Release
     states that “the Songbook, with 124 different songs full of grotesque lyrics,
     has not been denied . . .” This statement is also misleading by its
     implication that Waters permitted this activity. As discussed above- but
     intentionally omitted from the August 27th Press Release – Waters banned
     the Song Book.

             61.    Regarding the Rookie Midterms, the August 27th Press
     Release states that “Rookie Midterms and Physical Challenges with
     sexual content have not been denied.” This statement is also misleading
     by its implication that Waters permitted the Rookie Midterms and physical
     challenges. As discussed above - but intentionally omitted from the
     August 27th Press Release - Waters banned them as full-time Director.
     Yet, Davey intentionally excluded this information.

           79.    The August 27th Press Release stated:

           Jonathan Waters was not forthcoming or truthful with
           University personnel on multiple occasions…. The culture
Case No. 2015-00457                    -27-                                DECISION


           created by these and other issues detailed in the university
           investigative report necessitated a change in leadership of
           the Marching Band…. [T]he report’s basic conclusions
           about the specific complaints and the culture are not refuted
           by anyone:

                 Sexual nicknames, which Waters acknowledged were
                 given to approximately fifty percent of Band members,
                 and were “offensive” and improper, have not been
                 denied;

                 Tricks, sexually explicit and        connected     with
                 nicknames, have not been denied;

                 Rookie Introductions with sexual content have not
                 been denied;

                 Rookie Midterms and Physical Challenges with sexual
                 content have not been denied;
                 Trip Tic, a newsletter with sexual content has not
                 been denied;

                 The Songbook, with 124 different songs full of
                 grotesque lyrics, has not been denied, and is included
                 as Exhibit B to the report. Waters and his assistant
                 director acknowledged that students were still singing
                 such songs in September 2013;

                 Other Bus Misconduct, including “flying 69s” and
                 excessive sexual language in September 2013, has
                 not been denied;

                 Changing Clothes on Buses, has not been denied;

                 Alcohol Abuse has not been denied;

                 Verbal abuse and intimidation has not been denied.

                                        ***
Case No. 2015-00457                      -28-                                  DECISION


            The investigation determined that the former director was
            aware or reasonably should have known about this culture
            but failed to eliminate it, prevent is recurrence and address
            its effects.

      These statements were misleading and false, and Davey acted with
      reckless disregard as to their truth or falsity.

And at paragraphs 80 and 81, Waters claims:

             80.   On September 26, 2014, Davey issued a press release
      stating:

            Ohio State stands strongly behind the decision to terminate
            Mr. Waters. The hazing and harassment problems that were
            found to exist in the Marching Band during Mr. Waters’ time
            as band director, and his more than 10 years as part of the
            band's leadership, were not reflective of what this University
            stands for or tolerates. Jon Waters concealed and shielded
            the significant cultural problems within the band and took it
            upon himself to take corrective action. Ultimately, whatever
            efforts he might have taken were incomplete and ineffective
            at protecting our students and failed to meet the standards
            this University has for those responsible for our students.
            And as such, the University took necessary action to
            eradicate those problems, including terminating the former
            director.

       {¶47} These statements were misleading and false, and Davey acted with
reckless disregard as to their truth or falsity.

            81.    On October 23, 2014, Davey issued a press release stating:

            Mr. Waters ... knew the problematic culture of the band well,
            but failed to adequately or appropriately fulfill his obligation
            to meaningfully address the issues before him.

      These statements were misleading and false, and Davey acted with
      reckless disregard as to their truth or falsity.
Case No. 2015-00457                       -29-                                 DECISION


The court finds that Waters’ contentions concerning the press releases essentially are
unadorned    OSU-unlawfully-harmed-me-accusations        or     claims   containing   legal
conclusions couched as factual allegations. See Sultaana v. Horseshoe Casino, 8th
Dist. Cuyahoga No. 102501, 2015-Ohio-4083, ¶ 12 (pleading standard in Civ.R. 8 does
not require detailed factual allegations but it demands more than an unadorned
accusation that a defendant harmed me). Accord Waters v. Drake, 105 F. Supp.3d 780,
788 (S.D.Ohio 2015) (Fed.R.Civ.P. 12(C) motion for judgment on the pleadings) (“A
‘legal conclusion couched as a factual allegation’ need not be accepted as true, nor are
recitations of the elements of a cause of action sufficient”). As Waters’ contentions
about the August 27, 2014 press release mirror his contentions related to defamation
that he raised about OSU’s Title IX Investigation Report—contentions that the court has
rejected as set forth above—the court finds that the portions of the August 27th press
release cited in the complaint do not constitute defamation. The court further finds that
the September 26, 2014 press release—as represented in paragraph 80 of the
complaint—and the portion of the October 23, 2014 press release, as cited in paragraph
81 of the complaint, do not constitute defamation. Waters’ claims of defamation related
to these press releases essentially resolve to a disagreement with OSU’s determination
that his efforts to correct the band culture were incomplete and ineffective and that he
did not adequately or appropriately fulfill an obligation to meaningfully address the
issues before him.

   E. False-Light Invasion of Privacy
      {¶48} Besides defamation claims, Waters presents a claim of false-light-invasion
of privacy. In Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222, 1229 (7th Cir.1993), the
United States Court of Appeals for the Seventh Circuit noted,

            In tort law the term “right of privacy” covers several distinct wrongs.
      Using a celebrity’s (or other person’s) name or picture in advertising
      without his consent. * * * Tapping someone’s phone, or otherwise invading
Case No. 2015-00457                            -30-                                   DECISION


       a person’s private space. * * * Harassing a celebrity by following her too
       closely, albeit on a public street. * * * Casting a person in a false light by
       publicizing details of the person’s life that while true are so selected or
       highlighted as to convey a misleading impression of the person’s
       character. * * * Publicizing personal facts that while true and not
       misleading are so intimate that their disclosure to the public is deeply
       embarrassing to the person thus exposed and is perceived as gratuitous
       by the community.

In his complaint at paragraph 86, Waters asserts: “By issuing the Glaros Report [Title IX
Investigation Report] and the subsequent statements by its employees, OSU placed
Waters before the public in a false light, falsely suggesting that Waters ignored the
alleged ‘sexualized’ culture of the OSU Band, failed to any action [sic] to address its
effects, and other false statements detailed in this Complaint.” Waters’ false-light
invasion of privacy claim thus places at issue whether OSU presented Waters in a false-
light by publishing a description of him so as to convey a misleading impression.
       {¶49} In Welling v. Weinfield, 113 Ohio St. 3d 464, 2007-Ohio-2451, 866 N.E.2d
1051, ¶ 61, the Ohio Supreme Court recognized the tort of false-light invasion of privacy
and adopted Restatement of the Law 2d, Torts, Section 625E. Welling holds: “In Ohio,
one who gives publicity to a matter concerning another that places the other before the
public in a false light is subject to liability to the other for invasion of his privacy if (a) the
false light in which the other was placed would be highly offensive to a reasonable
person, and (b) the actor had knowledge of or acted in reckless disregard as to the
falsity of the publicized matter and the false light in which the other would be placed.”
Id. at ¶ 61.     Welling notes, “False-light defendants enjoy protections at least as
extensive as defamation defendants.” Id. at ¶ 58. It follows therefore that the defense
of a qualified privilege—that this court determined applies to Waters’ defamation
claims—may apply to Waters’ claim of false-light invasion of privacy. See DeGarmo v.
Worthington City Schs. Bd. of Educ., 10th Dist. Franklin No. 12AP-961, 2013-Ohio-
2518, ¶ 20 (“In this case, [the plaintiff-appellant] must prove that Worthington Schools
Case No. 2015-00457                            -31-                             DECISION


and the other defendants acted in reckless disregard as to falsity of the publicized
matter in order to overcome the defenses of qualified privilege and to bring a claim of
false light invasion of privacy claim”).
       {¶50} It has been observed that the core reasons that necessitated a dismissal of
a defamation claim may inform the disposition of a false-light invasion of privacy claim.
See Murray v. Huffingtonpost.com, Inc., 21 F. Supp. 3d 879, 888 (S.D.Ohio 2014) (on
motions to dismiss a complaint alleging defamation and false-light invasion of privacy
and applying Ohio law), citing DeGarmo, supra. In this instance, OSU had a legal
obligation to give publication of the compelled investigation. Moreover, as set forth
above, OSU’s Title IX Investigation Report, Dr. Drake’s comments, and OSU’s press
releases, as a matter of law, do not constitute defamation. Waters’ false-light invasion
of privacy claim hinges on his contention that, by issuing the Title IX Investigation
Report and by subsequent statements by OSU employees, OSU placed him in a false
light because OSU falsely suggested that he ignored the sexualized culture of the band
and failed to address its effects.         (Complaint at ¶ 86.)   However, notwithstanding
Waters’ characterization, the Title IX Investigation Report, Dr. Drake’s comments, and
the OSU press releases suggest that Waters did not effect a sufficient change in the
band’s culture within a satisfactory time-frame—not that he ignored the sexualized
culture in the band and failed to address its effects, as Waters suggests. The Title IX
Investigation Report, Dr. Drake’s comments, and the press releases were made in the
discharge of a duty to investigate purported sexual harassment in the OSU marching
band. Dr. Drake’s comments and the press releases served to explain the Title IX
Investigation Report and OSU’s decision to terminate Waters’ employment. Based on
the pleadings and the exhibits attached thereto, the court concludes that, as a matter of
law, a qualified privilege applies and serves as a defense to Waters’ allegation of false-
light-invasion of privacy.

   F. Punitive Damages
Case No. 2015-00457                         -32-                                 DECISION


       {¶51} In opposing OSU’s motion for judgment on the pleadings, Waters
“concedes that punitive damages are not recoverable against OSU.”                   (Waters’
Memorandum in Opposition to OSU’s Motion for Judgment on the Pleadings at 38.)
According to R.C. 3345.40(B)(1), punitive or exemplary damages generally are not to be
awarded in an action against a state university or college to recover damages for injury,
death, or loss to persons or property caused by an act or omission of the state
university or college itself, by an act or omission of any trustee, officer, or employee of
the state university or college while acting within the scope of his employment or official
responsibilities, or by an act or omission of any other person authorized to act on behalf
of the state university or college that occurred while he was engaged in activities at the
request or direction, or for the benefit, of the state university or college. And in Drain v.
Kosydar, 54 Ohio St. 2d 49, 56, 374 N.E.2d 1253 (1978), the Ohio Supreme Court
stated, “While the state has consented to be sued for the misconduct of its agents, it
would appear that the General Assembly never intended that the state be held liable for
other than compensatory damages.”
       {¶52} Upon review, the court finds that Waters’ concession related to punitive
damages is well-taken.

   IV. Conclusion
       {¶53} For reasons set forth above, the court determines that the “Motion of
Defendant The Ohio State University for Judgment on the Pleadings” filed on July 9,
2015 should be granted. The court further determines that judgment should be entered
in favor of defendant The Ohio State University as a matter of law.




                                                PATRICK M. MCGRATH
                                                Judge
[Cite as Waters v. Ohio State Univ., 2016-Ohio-5260.]




JONATHAN N. WATERS                                      Case No. 2015-00457

       Plaintiff                                        Judge Patrick M. McGrath

       v.                                               JUDGMENT ENTRY

THE OHIO STATE UNIVERSITY

       Defendant



        {¶54} For the reasons set forth in the decision filed concurrently herewith, the
court GRANTS the “Motion of Defendant The Ohio State University for Judgment on the
Pleadings” filed on July 9, 2015. Judgment is entered in favor of defendant The Ohio
State University. Court costs are assessed against plaintiff. The clerk shall serve upon
all parties notice of this judgment and its date of entry upon the journal.




                                                         PATRICK M. MCGRATH
                                                         Judge

cc:
Peter E. DeMarco                                        Caitlin E. Murphy
Randall W. Knutti                                       Michael H. Carpenter
Assistant Attorneys General                             Timothy R. Bricker
150 East Gay Street, 18th Floor                         Special Counsel to Attorney General
Columbus, Ohio 43215-3130                               280 Plaza, Suite 1300
                                                        280 North High Street
                                                        Columbus, Ohio 43215
Jonathan N. Waters
201 Jay Court
Delaware, Ohio 43015

Filed July 19, 2016
Sent to S.C. Reporter 8/5/16